Citation Nr: 1601695	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a left upper eyebrow scar.

2.  Entitlement to service connection for a left eye disorder, other than a left upper eyebrow scar, to include cataracts, eye injury residuals, and floaters.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Navy from March 1968 to December 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Chicago, Illinois, Regional Office (RO) which, in pertinent part, granted service connection for a left upper eyebrow scar (claimed as left eye scar floaters in the eye, bilateral eye injury and/or sees spots in both eyes) with an evaluation of 0 percent effective October 10, 2007, and denied service connection for hypertension.  In a February 2013 supplemental statement of the case (SSOC), the Appeals Management Center (AMC) clarified that entitlement to service connection for a bilateral eye disability is separate from the service-connected left upper eyebrow scar.  In that SSOC, the AMC denied service connection for a bilateral eye disability.

In June 2014, the Board remanded the issues of entitlement to an initial compensable evaluation for a left eyebrow scar, entitlement to service connection for hypertension, and entitlement to service connection for a bilateral eye disability to the RO for additional action.  In July 2015, the Board remanded the issues of service connection for hypertension and service connection for a bilateral eye disability to the RO for a hearing.

In November 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  At the hearing, the Veteran limited the issue of service connection for an eye disability to the left eye only.

The issues of service connection for hypertension and service connection for a left eye disability to include cataracts, eye injury residuals, and floaters addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left upper eyebrow scar has been shown to be elevated.

2.  The Veteran's left upper eyebrow scar has been shown to be painful.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for an elevated left upper eyebrow scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.118, Diagnostic Code (DC) 7800 (2015).

2.  The criteria for a separate 10 percent rating for a painful left upper eyebrow scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an initial compensable rating for his left upper eyebrow scar.  He contends that the scar is elevated and painful.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The regulations in 38 C.F.R. § 4.118 have been modified since the Veteran first filed his claim for service connection for a left upper eyebrow scar in October 2007.  The relevant provisions of diagnostic code 7800 have not changed since the Veteran filed his claim.  Diagnostic code 7800 states in relevant part that:  A scar of the head, face, or neck with one characteristic of disfigurement warrants a 10 percent evaluation.  Note (1) to diagnostic code 7800 states that the eight characteristics of disfigurement are:  scar 5 or more inches (13 or more centimeters) in length, scar at least one-quarter inch (0.6 centimeters) wide at widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  A 30 percent evaluation is warranted for a scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  

When the Veteran filed his claim, diagnostic code 7804 stated in relevant part that:  A superficial scar (one that is not associated with underlying soft tissue damage) that is painful on examination warrants a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  The current regulation states that:  One or two scars that are unstable or painful warrants a 10 percent evaluation.  Three or four scars that are unstable or painful warrants a 20 percent evaluation.  Note (1) to the diagnostic code states that "An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar."  Note (2) to the diagnostic code states that "If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars."  Note (3) to diagnostic code 7804 states, in relevant part, that scars evaluated under diagnostic code 7800 may also receive an evaluation under diagnostic code 7804, if applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  The Board finds that the change in regulatory language is semantic and neither version is more favorable to the Veteran.  

The Veteran has one service-connected scar on the upper portion of his left eyebrow.  At a March 2008 VA examination, the examiner noted that the scar was 18 millimeters in length, slightly elevated, and only minimally noticeable.  The report of a September 2012 VA examination states that no scar was visible on the Veteran's left eyebrow at that time.  At his November 2015 hearing, the Veteran testified that the scar is painful.  

The Veteran's left upper eyebrow scar has been shown to be manifested by pain and elevation.  A 10 percent evaluation is warranted under diagnostic code 7800 because the Veteran has one characteristic of disfigurement of a scar of the face and an additional 10 percent evaluation is warranted under diagnostic code 7804 because his one scar is painful.  Therefore, to this extent, the appeal is granted.

The Board concludes that the Veteran's disability picture does not more nearly approximate the criteria for a 30 percent evaluation under diagnostic code 7800.  38 C.F.R. § 4.118.  There is no evidence that the Veteran's left upper eyebrow scar has visible or palpable tissue loss, gross distortion or asymmetry of one feature or paired set of features, or that his scar exhibits any other characteristics of disfigurement.  The Board also concludes that the Veteran only has one service-connected scar on his left upper eyebrow and that there is no evidence that this scar is unstable so a 20 percent evaluation under diagnostic code 7804 is not warranted.

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected post-operative right shoulder disability under 38 C.F.R. § 3.321(b)(1).  The evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left upper eyebrow scar with the established criteria found in 38 C.F.R. § 4.118, Diagnostic Codes 7800 and 7804 reflect that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology, namely, the elevated and painful nature of the Veteran's scar.  Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional.  The Board finds that the schedular criteria reasonably describe his disability level and associated impairment.  Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  



ORDER

An initial evaluation of 10 percent for a left upper eyebrow scar due to one characteristic of disfigurement is granted subject to the law and regulations governing the award of monetary benefits.

An initial schedular evaluation of 10 percent for a painful left upper eyebrow scar is granted subject to the law and regulations governing the award of monetary benefits.


REMAND

The Veteran contends that service connection for a left eye disorder is warranted because he bumped his head, injuring his eye, following an explosion while he was in-service aboard the U.S.S. Enterprise.  He states that he has had vision problems and eye floaters since that time.

The Veteran also contends that service connection for hypertension is warranted because his service-connected post-traumatic stress disorder (PTSD) causes his blood pressure to rise. 

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. §§ 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for PTSD, left ear sensorineural hearing loss, and a left upper eyebrow scar.

In an October 2007 VA treatment record, the Veteran reported receiving Social Security Disability.  The evidence considered by the Social Security Administration (SSA) in granting the Veteran's claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The Veteran was afforded a VA examination for his hypertension in October 2012 and a follow-up medical opinion was obtained in July 2014.  Neither of these addressed whether the Veteran's hypertension was caused by or aggravated by (increased in severity beyond its natural progression) the Veteran's service-connected PTSD.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the cited deficiencies in the previous VA examination and opinion, the Board finds that further VA evaluation of the Veteran's hypertension is required to adequately address the issues raised by the instant appeal.

At his November 2015 hearing, the Veteran indicated that he had received treatment for his hypertension from a Dr. Chaudhry.  Clinical documentation is not of record.  Additionally, VA clinical documentation dated after March 2009 is not of record.  VA should obtain all relevant VA and private clinical documentation and other records which could be potentially helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his hypertension and left eye disability, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers, including Dr. Chaudhry, and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.

2.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the decision for incorporation into the record.  

3.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for hypertension and a left eye disability, including that provided after March 2009.

4.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his hypertension.  All indicated tests and studies should be accomplished and the findings reported in detail.

The examiner should advance an opinion as to the following:

a.  whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's hypertension was caused by his service-connected disabilities?

b.  whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's hypertension was aggravated (increased in severity beyond its natural progression) by his service-connected disabilities?

Service connection is currently in effect for PTSD, left ear sensorineural hearing loss, and a left upper eyebrow scar.

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

5.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided an SSOC which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


